Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Cogenco International, Inc. (the Registrant) for the period ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, David W. Brenman, Chief Executive Officer and Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1 ) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2 ) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: By: August 14, 2009 /s/ D AVID W. B RENMAN David W. Brenman Chief Executive Officer and Chief Financial Officer (principal executive officer and principal financial officer)
